PER CURIAM.
Appellant suing under the Tucker Act, 28 U.S.C.A. § 41(20), to récover disability retirement pay, claimed to be due him as a Lieutenant Colonel in the Army under Section 456, Title 10 U.S.C.A., was met by a motion to dismiss for want of jurisdiction.
The District Judge sustained the motion, and, on the authority of United States v. Beaman, 5 Cir., 61 F.2d 493, Morgan v. United States, 5 Cir., 115 F.2d 426, and Smith v. United States, 4 Cir., 57 F.2d 998, dismissed the cause.
Appellant is here claiming that Dismuke v. United States, 297 U.S. 167, 56 S.Ct. 400, 80 L.Ed. 561, is to the contrary. We do not think so. The judgment is affirmed.